Citation Nr: 1135542	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to August 1, 2005 for the award of service connection and compensation for bipolar disorder due to traumatic brain injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1984 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).  In that rating decision, it appears that the RO reopened a previously denied claim for service connection for psychological problems and granted service connection for bipolar disorder due to traumatic brain injury and assigned a 70 percent evaluation, effective from August 1, 2005. The Veteran appealed the assigned evaluation and effective date of that award.   

By the way of a July 2008 rating decision, the RO increased the assigned evaluation from 70 to 100 percent, effective from August 1, 2005.  Since this marks an award of the full benefit sought, the increased rating claim is no longer on appeal. 

In both a statement attached to his October 2007 substantive appeal and in the arguments articulated by the Veteran's representative in a July 2011 written informal brief, it appears that the Veteran wishes to assert a claim for clear and unmistakable error (CUE) to a May 1997 rating decision.  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  

In this case, the assertions articulated by the Veteran and his representative appear to constitute a claim for CUE.  He asserts that the RO mistakably relied on a medical conclusion from an inservice psychiatric evaluation that the Veteran's mental disorder pre-existed his period of service, even though his enlistment examination revealed a normal psychiatric evaluation and he was first treatment for mental health problems in service.  See July 2011 written brief presentation.  Since this issue has not been fully addressed by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By way of a September 1997 decision, the RO denied service connection for psychiatric problems and awarded service connection for residuals of fractures of the right  patella, the left fibia, and basilar skull (all incurred during a motor vehicle accident).  The Veteran did not perfect an appeal on this matter.

2.  On August 1, 2005, the RO received the Veteran's request to file a claim for an increased rating for his service-connected brain disease.  In a November 2005 letter, the Veteran's representative requested that the claim be styled as a claim for an increased rating for residuals of a traumatic brain injury so as to encompass consideration of any other secondary problems, including psychiatric matters.  The RO construed as to include a request reopen his claim of entitlement to service connection for psychological problems.  The claim was continuously prosecuted thereafter. 

3.  In pertinent part of a February 2006 rating action, the RO awarded an increased rating to 10 percent for residuals of the skull fracture including loss of sensation on the side of the face and vertigo, and denied service connection for a mental disorder.
 
4.  In an August 2006 rating decision, the RO reopened the previously denied claim for service connection for a psychiatric disorder, and awarded service connection for bipolar disorder due to traumatic brain injury, effective from the August 1, 2005 date of the claim.



CONCLUSIONS OF LAW

1.  The September 1997 rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As August 1, 2005 is the earliest date of any communication from the Veteran that may be construed as a claim for benefits for psychiatric disability, subsequent to the 1997 RO denial of service connection for a psychiatric disorder, that is the proper effective date for the award of service connection, and the criteria for an effective date prior to August 1, 2005, for the grant of service connection for bipolar disorder due to traumatic brain injury, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). 

As for the duty to assist, the Board acknowledges that VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Earlier Effect Date Claim

The Veteran contends he is entitled to an effective date prior to August 1, 2005 for the award of service connection and compensation for bipolar disorder due to a traumatic brain injury. 

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that when service connection is granted based on a claim which had been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met); Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit declined to reverse interpretation in Rodriguez that an informal claim must be written) (non-precedential).

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  VA means all organization units of the Department of Veterans Affairs.  38 C.F.R. § 1.9(b)(1).

In this case, the Veteran seeks an effective date prior to August 1, 2005 for the award of service connection for bipolar disorder due to a traumatic brain injury.  Specifically, he contends that an effective date should be awarded back to May 1997, the date that his original claim for service connection was received by VA.  

Evidence of record shows that in May 1997, the RO received the Veteran's claim for entitlement to service connection for psychological problems.  The RO subsequently denied that claim in a September 1997 rating decision.  In that same decision, the RO granted service connection for an inferred claim for injuries incurred in a motor vehicle accident, specifically: residuals of fractures of the right  patella, the left fibia, and basilar skull.  Each of these disabilities was rated as noncompensable.  

In a September 1997 letter, however, the RO erroneously informed the Veteran that service-connection for psychological problems had been granted.  The Veteran was later informed by the RO in an August 1998 letter that the September 1997 letter contained a typographical error, and in accordance with the September 1997 rating decision, his claim for entitlement to service connection for psychiatric problems was denied.  The Veteran initiated an appeal in a September 1998 statement, and the RO provided the Veteran with a Statement of the Case (SOC) later that month.  The Veteran did not file a substantive appeal within sixty days of the SOC, or within one year of the August 1998 notice letter.  38 C.F.R. § 20.302.  The September 1997 rating decision became final.  See 38 C.F.R. § 20.1103.

On August 1, 2005, the RO received the Veteran's request to file a claim for an increased rating for his service-connected brain disease.  In a November 2005 letter, the Veteran's representative requested that the claim be styled as a claim for an increased rating for residuals of a traumatic brain injury so as to encompass consideration of any other secondary problems, including psychiatric matters.  The RO construed as to include a request reopen his claim of entitlement to service connection for psychological problems.  

In pertinent part of a February 2006 rating action, the RO awarded an increased rating to 10 percent for residuals of the skull fracture including loss of sensation on the side of the face and vertigo, and denied service connection for a mental disorder.  The Veteran initiated an appeal to that decision, and, during the course of the appeal, in an August 2006 rating decision, the RO reopened the previously denied claim for service connection for a psychiatric disorder, and awarded service connection for bipolar disorder due to traumatic brain injury, effective from the August 1, 2005 date of the claim..    

The record does not contain any correspondence that indicated that the Veteran sought to reopen his claim between the time he failed to submit a timely substantive appeal following receipt of the September 1998 SOC and August 1, 2005, the date of his inferred application to reopen his previously denied claim.  As August 1, 2005 is the earliest date of any communication from the Veteran that may be construed as a claim for benefits for psychiatric disability, subsequent to the 1997 RO denial of service connection for a psychiatric disorder, that is the proper effective date for the award of service connection.

The RO's September 1997 rating decision became final.  See 38 U.S.C.A. §§ 5107, 7104; 38 C.F.R. § 20.1103.  As noted above, VA received the Veteran's request to reopen his previously denied claim for benefits for psychiatric problems (claimed as brain disease) on August 1, 2005.  The record does not reflect that VA received any other statement by the Veteran or his representative prior to August 1, 2005, which might indicate intent to submit an application to reopen his claim.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date for a grant of service connection after a final disallowance can be no earlier than the date of receipt of the claim to reopen.  Since the RO has assigned the date of receipt of the Veteran's application to reopen his claim - August 1, 2005- as the effective date for the grant of service connection, no earlier date may be assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).

For the foregoing reasons, the claim for an effective date prior to August 1, 2005, for the award of service connection for bipolar disorder due to a traumatic brain injury, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Board notes that it has considered the Veteran's assertion that his claim for an earlier effective for bipolar disorder due to a traumatic brain injury parallels the matter discussed by the United States Court of Appeals for the Federal Circuit (Circuit Court) in Deshotel v. Nicholson,  457 F.3d 1258 (2006).  In that case, the Circuit Court discussed that where the RO renders a decision on a veteran's claim for benefits, but fails to address an implied claim, that decision is final as to all claims.  The Circuit Court held that the only proper avenue to challenge the RO's failure to address the implied claim is through a motion of clear and unmistakable evidence (CUE) against the final rating decision.  The Board feels that Veteran's assertion with respect to the Deshotel case will be better addressed by the claim of CUE to a May 1997 rating decision that is REFERRED back to the RO, as discussed in the Introduction. 



ORDER

An effective date prior to August 1, 2005, for grant of service connection for bipolar disorder as due to a traumatic brain injury, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


